        Case 8:19-cv-02011 Document 1 Filed 08/14/19 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
  v.                                                      CASE NO.: 8:19-cv-2011

 OTIS MARVIN VIRGO EVANS,

       Defendant.
 ____________________________________/


                     UNITED STATES OF AMERICA’S COMPLAINT FOR
                              PERMANENT INJUNCTION

       Plaintiff, the United States of America (“United States”), through its undersigned

counsel, hereby sues Defendant Otis Marvin Virgo Evans (“Defendant”) and alleges as follows:

                                       INTRODUCTION

       1.      Starting as early as January 2019 and continuing to the present, Defendant has

assisted and facilitated a predatory mail and wire fraud scheme that primarily victimizes senior

citizens of the United States. Participants in the scheme contact potential victims, falsely claim

that those victims have won the lottery, and thereby induce the victims to transmit money to

Defendant to account for taxes and fees purportedly associated with victims’ falsely promised

lottery winnings.

       2.      The United States seeks to prevent continuing and substantial injury to victims of

this fraudulent scheme by bringing this action for a permanent injunction and other equitable

relief under 18 U.S.C. § 1345 to enjoin the ongoing commission of mail fraud and wire fraud in

violation of 18 U.S.C. §§ 1341 and 1343.
        Case 8:19-cv-02011 Document 1 Filed 08/14/19 Page 2 of 6 PageID 2



                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1).

                                             PARTIES

       5.      Plaintiff is the United States.

       6.      Defendant is a resident of Tampa, Florida. Defendant engaged, and continues to

engage, in the conduct described in this Complaint from within the Middle District of Florida.

                                   FRAUDULENT SCHEME

       7.      Since at least as early as January 2019, Defendant has assisted and facilitated a

fraud scheme by accepting victim payments and providing participants of the scheme with access

to those payments.

       8.      Operators of the fraud scheme engage in a lottery scam. Callers associated with

the fraud scheme contact victims, who often are senior citizens, and falsely claim that the victims

have won the lottery. Typically, the callers then tell the victim that he or she needs to wire or

otherwise transmit money to pay for fees and/or taxes allegedly associated with winning the

lottery. These claims are false and fraudulent, as the members of the scheme know the victim

has not won the lottery and that there is no need for the victim to wire fees and/or taxes

associated with winning the lottery.

       9.      Since at least January 2019, victims have been harmed by the fraudulent scheme

facilitated by Defendant. Defendant plays a critical role in the scheme by receiving victim

payments (cash and checks) by mail, and then sending the payments to individuals in Jamaica

engaged in the scheme. Defendant deposited checks from a victim into his own bank account,



                                                 2
        Case 8:19-cv-02011 Document 1 Filed 08/14/19 Page 3 of 6 PageID 3



sent the payments to Jamaica via Western Union, and also gave packages sent to him by victims

to another individual associated with the scheme.

       10.     Between January 2019 and April 2019, Defendant was the intended recipient of at

least five packages sent to him via U.S. mail that contained money and checks from elderly

lottery scam victims.

                        DEFENDANT’S KNOWLEDGE OF FRAUD

       11.     Upon information and belief, the United States alleges that Defendant has

knowledge that his conduct facilitates a mail and wire fraud scheme.

                                     HARM TO VICTIMS

       12.     Victims suffer financial losses from the mail and wire fraud scheme facilitated by

Defendant.

       13.     The scheme disproportionately affects elderly victims.

       14.     Absent injunctive relief by this Court, Defendant’s conduct will continue to cause

injury to victims.

                                           COUNT I
                             (18 U.S.C. § 1345 – Injunctive Relief)

       15.     The United States re-alleges and incorporates by reference Paragraphs 1 through

14 of this Complaint as though fully set forth herein.

       16.     By reason of the conduct described herein, Defendant violated, is violating, and is

about to violate 18 U.S.C. §§ 1341 and 1343 by facilitating a scheme and artifice to defraud and

obtain money or property by means of false or fraudulent representations with the intent to

defraud, and, in so doing, use the United States mails and interstate or foreign wire

communications.




                                                 3
          Case 8:19-cv-02011 Document 1 Filed 08/14/19 Page 4 of 6 PageID 4



          17.    Upon a showing that Defendant is committing or about to commit mail or wire

fraud, the United States is entitled, under 18 U.S.C. § 1345, to seek a permanent injunction

restraining all future fraudulent conduct and to any other action that this Court deems just and

proper to prevent a continuing and substantial injury to victims.

          18.    As a result of the foregoing, the Court should enjoin Defendant’s conduct under

18 U.S.C. § 1345.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, United States of America, requests of the Court the following

relief:

          A.     That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345,

ordering that Defendant is restrained from engaging, participating, or assisting in any lottery

scam or money transmitting business; and

          B.     That the Court order such other and further relief as the Court shall deem just and

proper.




                                                  4
Case 8:19-cv-02011 Document 1 Filed 08/14/19 Page 5 of 6 PageID 5




Dated: August 14, 2019              Respectfully Submitted,

                                    MARIA CHAPA LOPEZ
                                    UNITED STATES ATTORNEY

                                    /s/ Lacy R. Harwell, Jr.
                                    LACY R. HARWELL, JR.
                                    Assistant United States Attorney
                                    Florida Bar No. 714623
                                    Chief, Civil Division
                                    United States Attorney’s Office
                                    Middle District of Florida
                                    400 North Tampa St. – Suite 3200
                                    Tampa, Florida 33602
                                    Telephone: 813-301-3008
                                    Facsimile: 813-274-6200
                                    E-mail: randy.harwell@usdoj.gov

                                    GUSTAV W. EYLER
                                    Director
                                    Consumer Protection Branch

                                    VINCENT T. SHULER
                                    Assistant Director
                                    Consumer Protection Branch

                                    /s/ Linda I. Marks
                                    LINDA I. MARKS
                                    Senior Litigation Counsel
                                    Consumer Protection Branch
                                    United States Department of Justice
                                    P.O. Box 386
                                    Washington, D.C. 20044
                                    Telephone: (202) 307-0060
                                    Facsimile: (202) 514-8742
                                    E-mail: linda.marks@usdoj.gov




                                5
       Case 8:19-cv-02011 Document 1 Filed 08/14/19 Page 6 of 6 PageID 6



                                 CERTIFICATE OF SERVICE

       I certify that on August 14, 2019, I electronically filed the foregoing with the Clerk by

using the CM/ECF system. I further certify that I mailed the foregoing document and the notice

of electronic filing by first-class mail to the following non-CM/ECF participant:

               Otis Marvin Virgo Evans
               7003 Glen Cove Dr.
               Tampa, FL 33619

                                                     /s/ Linda I. Marks
                                                     Linda I. Marks
                                                     Senior Litigation Counsel
                                                     Consumer Protection Branch
                                                     U.S. Department of Justice




                                                6
                                     Case 8:19-cv-02011 Document 1-1 Filed 08/14/19 Page 1 of 1 PageID 7
     iS 44 (Res. 02/19)
                                                         CIVIL COVER SHEET
     The iS 44 civil cover sheet and the infonnation contained herein neither replace nor
                                                                                            supplement the Filing and service of pleadings or other papers as required by
     provided by local rules of court. This form, approved by the Judicial Conference                                                                                     law, except as
                                                                                         of the United States in September 1974, is required Irir the use ofthe Clerk of
     purpose of initiating the civil docket sheet. (SEE I.VS TR L’CTIO VS ON VEXT PA GE OF                                                                               Court forthe
                                                                                            THIS                         FOR.tl)

     I.       (a)    PLAINTIFFS                                                                                                  DEFENDANTS
     United States of America                                                                                                  Otis Marvin Virgo Evans

           (b) County of Residence of First Listed Plaintiff                                                            -        County of Residence of First Listed Defendant                         Hl(sborough
                                           (EXCEPT IN L’S. PLAINTIFF CASES)
                                                                                                                                                         (1N U.S. PL4LVTJFF CASES ONE))
                                                                                                                                 NOTE:       IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                             THE TRACT OF LAND tNVOLVED.

           (c        Attorneys (Finn ,Vo,ne, Address, and Telephone Vicnther                                                      Attorneys (If Ksoin)
     Lin a I. Marks, Senior Litigation Counsel, U.S. epartment of Justice,
     Consumer Protection Branch, P.O. Box 386, Washington, D.C. 20044;
     202-307-0060

    II. BASIS OF JURISDICTION (Place at                                   “X’ is One Box O,tlO                     Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an X in One Box/or Plaintil/
                                                                                                                            (For Dtrersitr Cases On/i)                                                  and O,te Box   /01   De/i’ndant/
          I     U.S. Government                 El 3     Federal Question                                                                             PTF         DEF                                                        PTF      DEF
                   Plaintiff                               (U.S Gore,-,,,,te,tt     Vat   a Parr,)                    Citizeti of Tltis State         El I         El   I       Incorporated or Principal Place               El 4     El 4
                                                                                                                                                                                  of Dusiness In This State
    El 2        U.S. Got eniment                ] 4      Diversity                                                    Citizen of Another Stoic          El 2       El   2       Incorporated a,,d Principal Place             El 5    El 5
                   Defendani                               (Indicate Citice,tsltip 0/Parties i,, I(e,,t III)
                                                                                                                                                                                   of Business In Another Siate

                                                                                                                      Citizen or Subject ofa            El 3       El3      Foreign Naiion                                    El 6    El 6
                                                                                                                        Foreign Coutttrv
    IV. NATURE OF                     SUIT (Place an X in One Box On/i)                                                                                            Click here for: Nalttre of Stitl ( ode Descriptions.
                     CONTRACT                                                   TORTS                                    FORFEITURE/PF.NALTY                        BANKRUPTCY                      OTHER STATUTES
    El 110 Insurance                          PERSONAl. INJURY                           PERSONAL. INJURY             El 625 Dntg Related Seizure            El 422 Appeal 28 USC 158                  El 375 False Claittis Act
    El 120 Marine                         El 310 Airplane                            El 365 Personal tnjurv                  of Property 21 USC 881
                                                                                                               -
                                                                                                                                                             El 423 Witt,drasval                       El 376 Qui Tatn (31 USC
    El    130 Miller Act                  El 315 Airplane Product                            Product Liability        El 690 Oilier                                 28 USC 157                                  3729(a))
    El    140 Negotiable Iitstruinent             Liability                          El 367 Health Core
    El    150 Recos cry of Os erpayittent El 320 Assault. Libel &
                                                                                                                                                                                                       El 400 State Reapportiotunent
                                                                                            Pharmaceutical                                                       PROPERTY RIGHTS                       El 410 Antitnist
              & Enforcenteni ofJudetitent         Slatider                                  Personal ltijnry                                                 El 820 Copyrights                         El 430 Banks and Batiking
    El    151 Medicare Act                El 330 Federal Etnployers                         Product Liability                                                El 830 Patent                             El 450 Commerce
    El    152 Recosety of Defaulted               l.iabiliiy                         El 368 Asbestos Personal                                                El 835 Patent Abbreviated
                                                                                                                                                                            -
                                                                                                                                                                                                       El 460 Deportation
              Student Loans               El 340 Marine                                      lnjsry Product                                                         New Drug Application               El 470 Racketeer Influenced and
              (Excludes Veteratis)        El 345 Marine Produci                              Liability                                                       El 840 Tradeittark                                Corrupt Organizations
    El    153 RecoveiyofOverpayitieitt            Liability                            PERSONAL PROPERTY                           LABOR                        SOCIAL SECURITY                        El 480 ConsurnerCredit
              of Veterans Betiefits       El 350 Motor Vehicle                       El 370 Other Frond               El 710 Fair Labor Standards            El 861 HIA (I 395ff)                      El 485 Telepltone Consumer
    El    160 Stockttolders Suits         El 355 Motor Velucle                       El 371 Truth in Lending                  Act                            El 862 Black Lung (923)                            Protection Act
    El    190 OtlterCoi,tract                    Prodttct Liability                  El 380 OttierPersoi,al           El 720 Labor Maitagcntent              El 863 DIWCDIWW (405(g)(                  El 490 Cable Sat TV
    El    195 Contract Product Liahiltty  El 360 Other Persosal                             Property Damage                   Relations                      El 864 SSID Title XVI                     El 850 SecantiesContitioditics
    El    196 Fraitchise                         Injury                              El 385 Property Daittage         El 740 Railway Labor Act               El 865 RSI (40S(g))                                Excltange
                                          El 362 Personal Injury                            Product Liability         El 751 Family and Medical                                                           890 Other Statutory Actions
                                                                          -




                                                 Medical Malpractice                                                          Lease Act                                                                El 891 Agricultural Acts
•             REAL PROPERTY                    CI’JL RIGHTS                           PRISONER PETITIONS              El 790 Other Labor Litigation             FEDERAL TAX SUITS                      El 893 Etis ironincntal Matters
    El 210 Land Cot,de,nnation                El 440   Other Civil Rights                 Habeas Corpus:              El 791 Employee Retirement             El 870 Taxes lU.S Plaiittiff              El $135 Freedotti of Inforniatiots
    El    220   Foreclosure                   El 441 Votitig                         El   463 Alien Detaiitee                Income Security Act                     or Defeitdant(                            Act
    El    230   Rent I.ease & Ejectment       El 442 Employment                      El   510 Motions to Vacate                                              El 871 IRS—Third Party                    El $96 Arbitration
    El    240   Torts to Laitd                El 443 Housing                                  Setitence                                                             26 USC 7609                        El $99 Adnsnistrative Procedure
    El    245   Tort Product Liability               Accottnnodatiotms               El   530 General
    El    290   All Other Real Property                                                                                                                                                                        Act Reviess or Appeal of
                                              El 445 Amer. svDisabilities            El   535 Death Pettalty                  IMMIGRATION                                                                      Agency Decision
                                                                                -




                                                     Ettsploytttest                       Other;                      El 462 Naturalization Applicatioti                                               El 950 Co,tstitutioitality of
                                              El 446 Atner. svDisabilitics           El   540 Mattdamus & Otlter      El 465 Oilier hinitaigration
                                                                                -

                                                                                                                                                                                                               State Statutes
                                                     Otlter                          El   550 Civil Rights                   Actiotis
                                              El 418 Educatiott                      El   555 Prison Conditioti
                                                                                     El   560 Cit il Detainee
                                                                                                           -




                                                                                              Conditions of
                                                                                              Cotifineinettt
V.            ORIGIN (Place an K i,t Oite Boy OOi)
XI             Original    El 2 Removed from                           El 3         Remanded from              El 4   Reinstated or       El 5 Transferred from             El 6 Multidistricl                   El 8 Multtdtstrtct
               Proceeding       State Court                                         Appellttte Court                  Reopened                   Another District                     Litigatton   -                   Littgation     -



                                                                                                                                                 (specift3                            Transfer                         Direct File
                                                  Cite the U.S. Civil Statute under svhich you are tiling (Do itot cite jurisdictioatal statutes unless
                                                                                                                                                        dim’ersitt9:
                                                   18 U.S.C.          §   1345
VI. CAUSE OF ACTION
                                                  Brief description of cause
                                                   Anti-Fraud Injunction with Stipulated Consent Decree
VII. REQUESTED IN                                        CHECK IF THIS IS A CLASS ACTION                                 DEMAND $                                       CHECK YES only if demanded in complainL
     COMPLAINT:                                          UNDER RULE 23, F.R.Cv.P.
                                                                                                                                                                        JURY       DEMAND:                  El Yes       No
VIII. RELATED CASE(S)
                                                       (See i,istrt,cito,ty):
                    I F ANY                                                         JUDGE                                                                      DOCKET NUMBER

                                            /y
DATE                                                                                      SIGNATURE OF ATTORNEY


FOR OFFICE
                                                                                                                                                              /j
         RECEIPT#                         AMOUNT                                             APPLYING IEP                                     JUDGE                                   MAO. JUDGE
